Citation Nr: 1001547	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  08-20 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for defective vision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from April 
1943 to February 1946.

This appeal to the Board of Veterans' Appeals (Board) is from 
May and September 2005 and October 2006 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  

As support for his claim, the Veteran testified at a hearing 
at the RO in November 2009, before the undersigned Veterans 
Law Judge (VLJ) of the Board, also commonly referred to as a 
Travel Board hearing.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  An unappealed April 1946 rating decision denied service 
connection for defective vision because there was no 
competent evidence that his preexisting defective vision was 
aggravated by service.  

2.  The additional evidence received since that April 1946 
decision is either cumulative or redundant of evidence 
previously considered, does not relate to an unestablished 
fact necessary to substantiate this claim, and does not raise 
a reasonable possibility of substantiating the claim for 
defective vision.

CONCLUSIONS OF LAW

1.  The April 1946 rating decision denying service connection 
for defective vision is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1100, 
20.1103 (2009).  

2.  New and material evidence has not been received since 
that April 1946 decision to reopen this claim.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. § 
3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  See Mayfield 
v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court may 
conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. 
App. 37, 48 (2008), since overturned on other grounds in 
Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that 
prejudicial deficiencies in the timing or content of a 
VCAA notice can be cured by showing the essential fairness of 
the adjudication will not be affected because:  (1) the 
defect was cured by actual knowledge on the part of the 
claimant ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Veterans Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in 
February 2005 and June 2006.  These letters informed him of 
the evidence required to substantiate his claim, and of his 
and VA's respective responsibilities in obtaining supporting 
evidence.  Note also that the June 2006 letter complied with 
Dingess by discussing the downstream disability rating and 
effective date elements of the claim.  And of equal or 
greater significance, all VCAA notice sent was provided prior 
to the RO's unfavorable decision on the claim in October 
2006.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  See also Mayfield IV and Prickett, supra.  

In addition, with regards to new and material evidence - the 
threshold preliminary requirement for reopening the claim, 
the June 2006 VCAA notice letter is compliant with the recent 
U.S. Court of Appeals for Veterans Claims (Court) decision in 
Kent v. Nicholson, 20 Vet. App. 1 (2006), since this letter 
sufficiently explained the bases of the prior denial (i.e., 
the deficiencies in the evidence when the claim was 
previously considered).  

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO obtained his identified private 
treatment records and the Veteran personally submitted 
further private and VA treatment records, as well as copies 
of his service treatment records (STRs).
It is important for the Veteran to understand that the duty 
to provide a VA examination and opinion only applies to a 
claim to reopen a finally adjudicated decision if new and 
material evidence is presented or secured.  
3.159(c)(4)(C)(iii).  Here, the Board is determining there is 
no new and material evidence to reopen the claim for 
defective vision.  Hence, there is no requirement to have the 
Veteran examined for a medical nexus opinion unless and until 
he first satisfies this preliminary requirement of presenting 
new and material evidence to reopen this claim.  The Board is 
therefore satisfied that the RO has provided all assistance 
required by the VCAA.  38 U.S.C.A. § 5103A.  

II.  Whether New and Material Evidence 
Was Received to Reopen the Claim for 
Service Connection for Defective Vision

Although not binding upon the Board, the RO issued a recent 
rating decision which made a threshold preliminary 
determination of whether there was new and material evidence 
to reopen this previously denied claim.  In any event, the 
Board has jurisdictional responsibility to determine whether 
it is proper for the claim to be reopened.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. 
§§ 5108, 7105(c)).  See also Barnett v. Brown, 83 F. 3d 1380 
(Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).  
Accordingly, the Board must initially determine on its own 
whether there is new and material evidence to reopen the 
defective vision claim before proceeding to readjudicate the 
underlying merits of the claim.  If the Board finds that no 
such evidence has been offered, that is where the analysis 
must end, and what the RO may have determined in that regard 
is irrelevant.

When determining whether a claim should be reopened, the 
Board performs a two-step analysis.  The first step is to 
determine whether the evidence presented or secured since the 
last final disallowance of the claim is "new and material."  
See 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 
(Fed. Cir. 1998).  According to VA regulation, "new" means 
existing evidence not previously submitted to agency decision 
makers.  "Material" evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a) (2008). New and material 
evidence cannot be cumulative or redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.

Second, if VA determines the evidence is new and material, it 
may then proceed to evaluate the merits of the claim on the 
basis of the all evidence of record, but only after ensuring 
the duty to assist has been fulfilled.  See Winters v. West, 
12 Vet. App. 203, 206 (1999) (en banc) (discussing the 
analysis set forth in Elkins v. West, 12 Vet. App. 209 
(1999)), overruled on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second 
step becomes applicable only when the preceding step is 
satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
325 (1999).

In determining whether evidence is new and material, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  This presumption only 
applies when making a determination as to whether the 
evidence is new and material.  It does not apply when making 
a determination as to the ultimate credibility and weight of 
the evidence as it relates to the merits of the claim.  
Essentially, the presumption of credibility "dissolves" once 
the claim is reopened and decided on the merits.  See, too, 
Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus 
does not require the Secretary [of VA] to consider the 
patently incredible to be credible").

Service connection is granted if it is shown the Veteran has 
disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1153 (West 2002); 38 
C.F.R. §§ 3.303, 3.306 (2009).  To establish service 
connection for defective vision, in particular, there must 
be:  (1) a medical diagnosis of a current disability; (2) 
medical or, in certain cases, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 252 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 
1996).  

Every Veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  
38 C.F.R. § 3.304(b) (2009).  A Veteran who served during a 
period of war is presumed to be in sound condition when he 
entered into military service except for conditions noted on 
entrance medical examination. 38 U.S.C. § 1111 (West 2002).  
Where there is "clear and unmistakable" evidence that the 
injury or disease claimed pre-existed service and was not 
aggravated during service, the presumption of soundness does 
not attach.  Id.

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Clear and unmistakable evidence (obvious and 
manifest) is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

The RO initially denied service connection for defective 
vision in an April 1946 rating decision because there was no 
evidence that his preexisting defective vision was aggravated 
by service.  The RO notified him of the April 1946 decision 
and apprised him of his procedural and appellate rights, but 
he did not initiate an appeal.  Therefore, that decision is 
final and binding on him based on the evidence of the record.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103 (2009).  

A subsequent petition to reopen the defective vision claim 
was again denied in a June 1993 rating decision, which 
continued the previous denial, due to continued lack of 
evidence of aggravation.  In particular, his personal 
statements regarding service were deemed insufficient to 
refute his STRs, which were previously considered by the RO's 
initial final decision.  This denial was confirmed in a 
subsequent October 1993 rating decision.  The Veteran 
proceeded to appeal that petition to reopen to the Board.  In 
a December 1996 decision, the Board likewise denied the 
petition.  Although the Veteran filed a motion for 
reconsideration, the Board did not grant reconsideration.  
And the Veteran did not timely appeal the Board's decision to 
the Court.  As such, the Board's decision also became a final 
and binding denial of this claim.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1100, 
20.1104 (2009).  In particular, the Board found that the 
Veteran submitted no competent evidence that his defective 
vision, which was noted at enlistment, had increased in 
severity during the Veteran's period of active duty during 
April 1943 to February 1946.

Lastly, a September 1999 rating decision denied yet another 
petition to reopen, finding that he had submitted duplicative 
evidence in the form of copies of his STRs.  Again, a notice 
of the rating decision was issued to the Veteran, but he did 
not appeal.  So the September 1999 rating decision was the 
last and final binding denial of his claim.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2009).

The evidence at the time of the last and final September 1999 
rating decision consisted of private treatment records, 
personal statements, and available service treatment records.  
The evidence that must be considered in determining whether 
there is a basis for reopening the Veteran's claim is 
evidence that has been added to the record since the last, 
final September 1999 rating decision.  The Veteran has since 
submitted additional copies of service records, VA and 
private treatment records, personal statements and hearing 
testimony, none of which are material to the central issue in 
this case.  The VA and private treatment records show recent 
treatment and diagnoses for eye disorders, including dry eye, 
diplopia, cataracts, left 4th nerve palsy, left hypertropia, 
and defective vision.  

Nonetheless, there is no basis to reopen his claim for 
service connection for defective vision.  There is still no 
competent medical evidence showing any indication of in-
service aggravation of his preexisting defective vision, 
which was also previously lacking.  The Board emphasizes that 
the RO's final April 1946 decision already considered his 
available STRs in its determination on the merits that there 
was no aggravation.  Importantly, there are no additional 
service treatment records submitted that could substantiate 
the possibility that his preexisting defective vision 
condition permanently worsened during his period of active 
duty service.  There is also no other competent evidence that 
might otherwise substantiate aggravation during service.  And 
without such crucial evidence, his petition to reopen service 
connection cannot succeed.

While all of the additional medical records and personal 
statements are "new" in the sense they did not exist at the 
time of the September 1999 rating decision, they are 
nonetheless immaterial to the central issue.  That is, these 
additional records fail to provide competent evidence that 
substantiates in-service aggravation of his preexisting 
defective vision.  Therefore, none of the additional medical 
records and personal statements raises any reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  In other words, the evidence is not material in 
that it does not, by itself or when considered with previous 
evidence of record, relate to an unestablished fact necessary 
to substantiate the claim.  

At his personal hearing, he admitted entering service with 
myopia, but contends his eyes became worse from his 
occupational duties of looking through a microscope as a 
laboratory technician.  His personal statements as to in-
service vision problems have essentially been repetitive, and 
without any other evidence to substantiate the permanent 
worsening of defective vision during service, are simply 
insufficient to qualify as new and material evidence to 
reopen the claim or raise any reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  His 
testimony also alleged there was fraud in the dates and 
content of his STRs.  Concerning this, he points to a July 
2005 letter from the National Archives and Records 
Administration (NARA), which corrects a discrepancy in the 
landing date of his ship during service.  However, neither 
the NARA letter nor any other additional record submitted 
confirms any fraud in his service treatment records, 
especially concerning his defective vision.  

In sum, none of the additional evidence since the prior final 
September 1999 decision addresses the elements of service 
connection that were missing.  Thus, there is no new and 
material evidence to reopen the claim and the petition must 
be denied.  See 38 C.F.R. § 3.156.  Furthermore, in the 
absence of new and material evidence, the benefit-of-the- 
doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).

ORDER

The petition to reopen the claim for service connection for 
defective vision is denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


